DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11 and 14 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diettmann et al. (6,545,463) in view of Ausserlechner et al. (20160061630).


As to claim 1, Diettmann et al. (hereinafter Diettmann) discloses a length measurement system comprising a magnetic measurement value transducer (1, Col. 8, lines 10 - 19) and at least two sensor units (13, 14) arranged in different positions at a distance from one another (Fig. 10), (Col. 10, lines 51 - 66), wherein the measurement value transducer (17, Fig. 12) is mounted displaceably relative to the at least two sensor units (18), and wherein the measurement value transducer (17) is magnetized in such a way that the measurement value transducer has a magnetic field which rotates at least in sections about a rotation axis along the measurement value transducer (17, Fig. 12, Col. 11, lines 62 - 66), wherein the rotation axis of the magnetic field is oriented parallel in relation to the displacement direction of the measurement value transducer (17, Fig. 12).  

    PNG
    media_image1.png
    573
    734
    media_image1.png
    Greyscale

Diettmann fails to disclose that each of the at least two sensor units is configured to detect two magnetic measurement variables proportionally in relation to the magnetic field strength, wherein both of the two measurement variables are detected by each of the at least two sensor units.  However, Ausserlechner et al. (hereinafter Ausserlechner) discloses an off axis sensor system where each of the at least two sensor units (106, 108) is configured to detect two magnetic measurement variables proportionally in relation to the magnetic field strength, wherein both of the 

    PNG
    media_image2.png
    468
    515
    media_image2.png
    Greyscale

  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Diettmann in view of the teachings of Ausserlechner to detect two magnetic measurement variables proportionally in relation to the magnetic field strength, wherein both of the two measurement variables are detected by each of the at least two sensor 
As to claim 14, Diettmann discloses a length measurement system comprising a magnetic measurement value transducer (1, Col. 8, lines 10 - 19) and at least two sensor units (13, 14) arranged in different positions at a distance from one another (Fig. 10), (Col. 10, lines 51 - 66), the measurement value transducer (17, Fig. 12) being mounted displaceably relative to the at least two sensor units (18), the measurement value transducer (17) being magnetized in such a way that the measurement value transducer has a magnetic field which rotates at least in sections about a rotation axis along the measurement value transducer (17, Fig. 12, Col. 11, lines 62 - 66), the rotation axis of the magnetic field is oriented parallel in relation to the displacement direction of the measurement value transducer (17, Fig. 12).  

    PNG
    media_image1.png
    573
    734
    media_image1.png
    Greyscale

Diettmann fails to disclose detecting two measurement variables proportionally in relation to a magnetic field strength of the magnetic field with each sensor unit wherein of the at least two sensor units such that both measurement variable are detected by each of the at least two sensor units; ascertaining a difference value from the two measurement variables which are detected by the at least two sensor units; and determining a position of the measurement value transducer based on the difference value and the two measurement variables.

  However, Ausserlechner et al. (hereinafter Ausserlechner) discloses an off axis sensor system where detecting two measurement variables proportionally in relation to a magnetic field strength of the magnetic field with each sensor unit wherein of the at least two sensor units (106, 108)  such that both measurement variable are detected by each of the at least two sensor units; ascertaining (110, 224), [0041] a difference value from the two measurement variables which are detected by the at least two sensor units; and determining a position of the measurement value transducer based on the difference value and the two measurement variables (106, 108) [0040], [0041].

    PNG
    media_image2.png
    468
    515
    media_image2.png
    Greyscale

  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Diettmann in view of the teachings of Ausserlechner to detect two measurement variables proportionally in relation to a magnetic field strength of the magnetic field with each sensor unit wherein of the at least two sensor units such that both measurement variable are detected by each of the at least two sensor units; ascertaining a difference value from the two measurement variables which are detected by the at least two sensor units; and determining a 
As to claim 2, Diettmann fails to disclose an evaluation device which is designed configured to form determine two difference values from the two measurement variable which is variables detected by both sensor units and to determine the a sliding position from the two difference values.  Ausserlechner discloses an evaluation device (110, 224), [0041] which is designed configured to form determine two difference values from the two measurement variable (102, 104) which is variables detected by both sensor units and to determine a sliding position from the two difference values.  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Diettmann in view of the teachings of Ausserlechner to determine two difference values from the two measurement variable which is variables detected by both sensor units and to determine the a sliding position from the two difference values would perform magnetic position determination resistant  to external interference fields of a differential measurement principle.

As to claim 3, Diettmann fails to disclose that each of the at least two sensor units detects, as the two measurement variables, magnetic field components of the measurement value transducer in at least two measurement directions which are perpendicular in relation to one another [0040].  Ausserlechner discloses that each of the at least two sensor units detects (224), as the two measurement variables (102, 104), magnetic field components of the measurement value transducer in at least two measurement directions which are perpendicular in relation to one another (424), [0040] and [0046]-[0049].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Diettmann in view of the teachings of Ausserlechner wherein each of the at least two sensor units detects, as the two measurement variables, magnetic field components of the measurement value transducer in at least two measurement directions which are perpendicular in relation to one another would perform magnetic position determination resistant  to external interference fields of a differential measurement principle.
As to claim 4, Diettmann fails to disclose that the at least two measurement directions are oriented perpendicularly in relation to the 
As to claim 5, Diettmann fails to disclose that at least one of the at least two measurement directions is oriented parallel in relation to the sliding direction and at least one further measurement direction of the at least two measurement directions is oriented perpendicularly in relation to the displacement direction.  Ausserlechner discloses that at least one of the at least two measurement directions is oriented parallel in relation to the sliding direction and at least one further measurement direction of the at least two measurement directions is oriented perpendicularly in relation to the displacement direction (the measurement direction x is parallel to the 
As to claim 6, Diettmann discloses that the at least two sensor units  (18) are arranged next to one another or one behind the other in the displacement direction (Col. 11, line 38 – Col. 12, line 3), (Fig. 12).
As to claim 7, Diettmann discloses that the wherein a magnetization of the measurement value transducer (1) has a constant gradient at least in sections (Fig. 1).
As to claim 8, Diettmann discloses that a magnetization of the measurement value transducer (17) has a gradient that changes at least in sections (Col. 11, line 38 – Col. 12, line 3), (Fig. 12).
As to claim 9, Diettmann discloses that the gradient changes continuously or discontinuously (Col. 11, line 38 – Col. 12, line 3), (Fig. 12).
As to claim 10, Diettmann discloses that the measurement value transducer (17) is at least substantially helically magnetized (Col. 11, line 38 – Col. 12, line 3), (Fig. 12).
As to claim 11, Diettmann discloses that the measurement value transducer (17) is formed from at least one permanent magnet (1) (Col. 8, lines 10 - 11), (Fig.1 and 12)
As to claim 15, Diettmann discloses that the measurement value transducer (17) is formed from only one permanent magnet (1) (Col. 8, lines 10 - 11), (Fig.1 and 12)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diettmann et al. (6,545,463) in view of Ausserlechner et al. (20160061630) as applied to claim 1 above, and further in view of Legrand et al. (7,388,368).
As to claim 12, Diettmann and Ausserlechner fails to explicitly disclose that measurement value transducer comprises a plurality of permanent magnets which are connected to one another.  Legrand et al. (hereinafter Legrand) discloses an encoder for position sensor wherein measurement value transducer (2) comprises a plurality of permanent magnets which are connected to one another (Col. 3, lines 48 – 54, Fig. 2A).

    PNG
    media_image3.png
    157
    593
    media_image3.png
    Greyscale

  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Diettmann in view of the 
As to claim13, Diettmann and Ausserlechner fails to explicitly disclose that the measurement value transducer has at least one clamping section in which a gradient of the rotation of the magnetic field in a longitudinal direction of the measurement value transducer is equal to zero.   Legrand discloses an encoder for position sens1or wherein the measurement value transducer (2) has at least one clamping section (G) in which a gradient of the rotation of the magnetic field in a longitudinal direction of the measurement value transducer is equal to zero (Fig. 2A – 2C), (Col. 4, lines 1 - 17).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Diettmann in view of the teachings of Ausserlechner and further in view of the teachings of Legrand such that the measurement value transducer has at least one clamping section in which a gradient of the rotation of the magnetic field in a longitudinal direction of the measurement value transducer is equal to .  

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
May (2009/0021244) is cited for its disclosure of a magnetizing apparatus for magnetizing a magnetizable object.
Ausserlechner (10,502,588) is cited for its disclosure of a device including a permanent magnetic material extending along a path and a first magnetic angle sensor configured to output at least a first signal and being positioned remotely from the material.
Maiterth et al. (9,927,260) is cited for its disclosure of a sensor assembly for ascertaining the path of a moved part including a magnetic measuring assembly and a fixed sensitive measure element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/REENA AURORA/Primary Examiner, Art Unit 2858